NO. 07-04-0530-CR

                                IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                          PANEL B

                                      MARCH 2, 2005

                           ______________________________

                         STEPHEN ALLEN BEARD, APPELLANT

                                              V.

                           THE STATE OF TEXAS, APPELLEE
                         _________________________________

              FROM THE 47TH DISTRICT COURT OF POTTER COUNTY;

                    NO. 49,044-A; HONORABLE HAL MINER, JUDGE
                         _______________________________

Before JOHNSON, C.J., and QUINN and CAMPBELL, JJ.


                                 MEMORANDUM OPINION


       Pending before this Court is appellant’s motion to dismiss his appeal. Appellant and his

attorney both have signed the document stating that appellant withdraws his appeal. Tex. R.

App. P. 42.2(a). No decision of this Court having been delivered to date, we grant the motion.

Accordingly, the appeal is dismissed. No motion for rehearing will be entertained and our

mandate will issue forthwith.


                                                   James T. Campbell
                                                       Justice

Do not publish.